EXHIBIT 32.3 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q/A (Amendment No. 1) for the period ended March 31, 2007, for Public Service Company of New Mexico (“Company”), as filed with the Securities and Exchange Commission on August 14, 2007 (“Report”), I, Jeffry E. Sterba, Chairman, President and Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of § 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 14, 2007 By: /s/Jeffry E. Sterba Jeffry E. Sterba Chairman, President and Chief Executive Officer Public Service Company of New Mexico
